DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an endoscope guide tube system having an opening configured to receive an endoscope insertion portion to protrude therefrom, classified in A61B1/00135.
II. Claim 7, drawn to a tubular object insertion assistance system comprising a bent tube, classified in A61B1/00098.
III. Claim 8, drawn to a method of inserting an endoscope into a body, classified in A61B1/00154.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a curved guide tube not configured for the tool to protrude out of the distal opening thereof, classified in A61B1/00154.  See MPEP § 806.05(d).
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially the product could be used in a materially different process, such as insertion of a surgical tool which is not an endoscope insertion portion, classified in A61B17/3421.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product could be used in a materially different process, such as insertion of a tool which is not an endoscope insertion portion, classified in A61B17/3421.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Upon election of any of Inventions I-III, a Species must be elected from Set I:    
Set I: 
    Species A: The device as discussed with reference to Figs.1-2. 
    Species B: The device as discussed with reference to Fig.3.
    Species C: The device as discussed with reference to Fig.4.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tom Spinelli on 26 January, 2022 a provisional election was made without traverse to prosecute the Invention I (claims 1-6 and Species C (Fig.4).  Affirmation of this election must be made by applicant in replying to this Office action.  Applicant’s representative avers that claims 1-3 and 5-6 read on the elected invention and species. Claim 3 is found by the examiner to read on non-elected species A (Figs.1-2). Claims 3-4 and 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. Claims 1-2 and 5-6 are examined.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
In regards to claim 2, the claim reads “a manipulator being connected to an end of the tube, wherein the manipulator being defined by… a first manipulator… and a second manipulator” [lines 2-7]. The linking term “defined by” means that there is a relationship between the manipulator and the subsequently delineated objects, but that the relationship is unknown. Restated differently, the manipulator as set forth here is interpreted as anything connected to an end of the tube which has its existence not prevented by the first and second manipulators described. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 5, the claim reads “band-shaped hard member” [line 2]. The applicant’s specification provides no further guidance on this term, and no strict definition is set forth. The corresponding item in the applicant’s disclosure, item 32 in Fig.4, is not shaped like a ring or band. Therefore, this could be interpreted to mean that this item is as-recited, requiring rejection under 112 (a) for lack of written description. This could alternately be interpreted to be an obvious drafting error. For the purposes of prosecution, it will be assumed that the latter is the case, and that “band-shaped”, as set forth presently, provides no significant limitation in the claims. 
In regards to claim 5, the claim recites “the restrictor formed from a band-shaped hard member…” [line 2] and “the hard member is disposed extending through the tube” [line 5]. Here, it is unclear if the band-shaped hard member is part of a product-by-process limitation, or it is considered to be part of the restrictor. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the hard member is part of the restrictor.
	In regards to claim 5, the claim reads “the clearance” [line 8]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ouchi et al. (US PGPUB 2001/0044570). 
In regards to Claim 1, Ouchi discloses an insertion assist system for an endoscope, comprising: 
a tube [1, Figs.1-2] configured to control movement of an insertion portion of the endoscope [Figs.1-4, an endoscope could be inserted therethrough] during an advancing direction: and 
a restrictor [5, 13, 20, 21, Figs.2-4] being disposed inside the tube and configured to restrict a protruding direction of the insertion portion [Figs.3-4], wherein the tube includes 
	an opening [opening of 14, Figs.2-4] configured to receive the insertion portion to protrude therefrom, and 
	a guide surface [distal end of 12 at proximal end of 14, Figs.3-4] configured to control the advancing direction of the insertion portion and to restrict the protruding direction of the insertion portion [this is the proximal surface restricting an instrument inserted through 14], and 

In regards to claim 2, Ouchi discloses the insertion assist system of claim 1 further comprises 
a manipulator [6, 22, Figs.1, 4, 10; connected through 3 at least] being connected to an end of the tube, wherein the manipulator being defined by [see the claim interpretation section hereinabove] 
a first manipulator configured to move the insertion portion back and forth in the tube and to cause protrusion of the insertion portion from the opening at an opposite end of the tube [such a first manipulator would not prevent the existence of the manipulator], and 
a second manipulator [6, 22, Figs.1, 4, 10] configured to move the restrictor toward the guide surface.
In regards to claim 5, Ouchi discloses the insertion assist system of claim 2, wherein the restrictor is formed from a band-shaped [see the corresponding 112 (b) rejection hereinabove] hard member [5, 13, 20, 21] having a distal end portion [5, Figs.3-4] of a curve shaped that conforms to a curved portion of the guide surface [Figs.3-4; these curves conform], 
the hard member is disposed extending through the tube [Figs.3-4], 
the hard member is connected at a proximal end thereof to the second manipulator [at 21 to 22, Fig.4, para.39, 42], and 
the restrictor is configured to move toward the clearance [note that this item is 
In regards to claim 6, Ouchi discloses the insertion assist system of claim 1, wherein the insertion portion is defined by an insertion portion of a flexible endoscope for paranasal sinus and a catheter and a guide wire [such an insertion portion could be used].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsui (USPN 3,915,157)
Mitsui (USPN 3,924,608)
Ouchi (USPN 4,436,087)
Komi (USPN 5,343,853)
Boebel et al. (US PGPUB 2001/0018550)
Ootawara et al. (US PGPUB 2002/0091303)
Dickopp (US PGPUB 2005/0131278)
Pilvisto et al. (US PGPUB 2007/0099500)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795